Exhibit 10.20

 

 

 

[DELTATHREE, INC. LETTERHEAD]



 



December 31, 2013

 

[________________]

[________________]

 

Dear [_____]:

 

You have elected to defer receipt of certain amounts which will otherwise become
payable to you by deltathree Inc. (the "Company") in the future, effective on
January 1, 2014, in connection with your service on the Board of Directors of
the Company and certain Committees of that Board. This letter sets forth the
terms of the deferral facility.

 

 

1.This agreement shall cover half (50%) the amounts otherwise payable to you in
cash by the Company in connection with your service as a member of the Board of
Directors of the Company, and chairmanship or membership fees otherwise payable
in connection with your service on certain Committees of that Board during the
period covered by this agreement (the "Deferred Payments"). Deferred Payments
shall not include stock-based compensation paid or payable to you or
reimbursement for expenses incurred in connection with your Company activities.

 

2.The Deferred Payment shall be paid to you in a lump sum, by December 31, 2014.

 

3.In the event of Change of Control, as defined under the deltathree 2009 stock
incentive plan, the Deferred Payment shall be paid to you in a lump sum within
30 days of such event taking place.

 

4.This agreement shall continue in full force and effect unless it shall be
terminated, by you or by the Company, by either party giving written notice, 30
days in advance of such termination. Notwithstanding the giving of such notice,
amounts deferred prior to the effective date of termination shall be paid at the
time and in the manner set forth in paragraph 2 above.

 

Please indicate your acknowledgment of an agreement to all of the foregoing by
signing below.

 

 

 



 



Very truly yours,

 

deltathree, Inc.

by:

 

----------------------------

Name: Effi Baruch

Title: CEO & President

 

ACKNOWLEDGED AND AGREED TO:

 

-------------------------------

[________]

Date:

 



 

 

 

